Exhibit 10.2

GUESS?, INC.

WRITTEN DESCRIPTION OF PERFORMANCE-BASED CASH AND EQUITY

AWARD CRITERIA FOR NAMED EXECUTIVE OFFICERS

WITH RESPECT TO THE FISCAL YEAR ENDING FEBRUARY 2, 2008

Guess?, Inc. (the “Company”) maintains an annual executive compensation program,
pursuant to which certain employees of the Company are eligible to receive cash
bonuses and equity incentive awards, including stock options, restricted stock,
restricted stock units and/or performance shares (“Equity Incentives”), upon
achievement of pre-established performance goals.  Any Equity Incentives awarded
under the executive compensation program will be granted pursuant to the terms
of the existing Guess?, Inc. 2004 Equity Incentive Plan, previously approved by
the shareholders of the Company on May 10, 2004 and filed April 14, 2004 as
Exhibit A to the Company’s 2004 Definitive Proxy Statement, as amended (the
“2004 Plan”).  Any cash bonuses awarded under the executive compensation program
will be granted pursuant to the terms of the 2004 Plan or the existing Guess?,
Inc. Annual Incentive Bonus Plan, previously approved by the shareholders of the
Company on May 10, 2005 and filed April 15, 2005 as Appendix A to the Company’s
2005 Definitive Proxy Statement, as amended.

On March 19, 2007, the Compensation Committee of the Board of Directors of the
Company established performance goals under the annual executive compensation
program for the current fiscal year ending February 2, 2008 for its executive
officers.  The performance goals vary by individual and are based on earnings
per share of the Company or particular segments thereof, operating earnings by
segment or, in certain cases, gross margins by segment.  The performance goals
with respect to the individuals that may be designated as Named Executive
Officers in the Company’s 2007 Proxy Statement are based on (i) for Paul
Marciano, Chief Executive Officer, total Company earnings per share and
licensing operating earnings, (ii) for Maurice Marciano, Chairman of the Board,
Carlos Alberini, President and Chief Operating Officer, Dennis Secor, Senior
Vice President and Chief Financial Officer, Michael Relich, Senior Vice
President and Chief Information Officer, and Stephen Pearson, Executive Vice
President and Chief Supply Chain Officer, total Company earnings per share, and
(iii) for Nancy Shachtman, President of Wholesale, earnings per share for North
American operations and North American wholesale gross margin (adjusted for
specified direct expenses).  Upon achievement of such pre-established
performance goals, incentive amounts will be payable in pre-established
combinations of cash, stock options and restricted stock or performance shares.


--------------------------------------------------------------------------------